DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 06/14/2021 has been entered.  Claims 17 and 18 were cancelled.  Claims 21 and 22 were added.  Claims 1 – 16 and 19 – 22 are currently pending in the application.   
The Applicant’s terminal disclaimer filed 06/15/2021 is approved.  The terminal disclaimer overcomes the nonstatutory double patenting rejection on record and it has been withdrawn. 
The Applicant’s amendment has overcome each and every 35 U.S.C. 112(b) rejection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 1 has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Please see the current rejection below, in which Longworth (U.S. Patent No. 4,280,400) is relied upon to teach the newly amended limitations.
Applicant’s arguments with respect to Claims 13 and 21 have been fully considered and are persuasive.  Claims 13 and 21, and all associated dependent claims, have been indicated as allowable 
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (U.S. Patent No. 6,350,194) in view of Gilkison et al. (U.S. Patent No. 6,461,233) and Longworth (U.S. Patent No. 4,280,400).
Regarding Claim 1, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
A fume hood (10) adapted to be connected (via 28) to an exhaust system (the exhaust opening 26 is adapted to be connected to any convenient and conventional exhaust source, such as the intake of a blower (not shown), for exhausting air from the interior cabinet 12 in a manner well known in the art, Col. 3, lines 32-35), the fume hood (10) comprising:
a ventilated chamber (12) having a rear wall (16), opposite side walls (14), a ceiling (18), a floor (23), and an access opening (the opening in the front face 20, Col. 3, line 20); and
a baffle assembly (the upper and lower panels defining the right boundary of 24, as illustrated in Figure 2) located in front of (as illustrated in Figure 2, the upper and lower 
a lower panel (the lower panel defining the right boundary of 24, as illustrated in Figure 2) having opposite side edges (the left and right side edge of the lower panel) extending between the chamber side walls (14) and a lower edge (the bottom edge of the lower panel) spaced apart from (as illustrated in Figure 2, the lower panel is spaced above 23) the chamber floor (23); and
an upper panel (the upper panel defining the right boundary of 24, as illustrated in Figure 2) having opposite side edges (the left and right side edge of the upper panel) extending between the chamber side walls (14), a lower edge (the bottom edge of the upper panel) attached to (via 16) an upper portion (the top edge of the lower panel) of the lower panel (the lower panel defining the right boundary of 24, as illustrated in Figure 2), an opposite upper edge (the top edge of the upper panel) attached to the chamber ceiling (18).
However, Haugen lacks showing the lower panel having a plurality of air-exit apertures formed within, the upper panel is angled relative to the lower panel, and the upper panel having a plurality of air-exit apertures formed within.
In the same field of endeavor of fume hoods, Gilkison teaches (Figures 1, 2, 5, and 15):
A fume hood (10) comprising:
a plurality of air-exit apertures (54) formed within upper and lower portions (as illustrated in Figure 2, 54 are formed with the upper half and the lower half of 36) of a rear baffle panel (36).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lower and upper panels shown by Haugen to include a 
In the same field of endeavor of fume hoods, Longworth teaches (Figure 3):
A fume hood (10), comprising:
An upper panel (20) and a lower panel (22), wherein 
the upper panel (20) is angled (as illustrated in Figure 3, 20 is angled; as recited in Col. 3, lines 52-57, “the fume cupboard is provided a pivotably mounted back baffle 20, of the type already known for use in improving air-flow within fume cupboards.  The baffle 20 is pivoted at 20a and is movable by a handle 20b so as to vary the amount of air exiting from the cupboard via the front and rear sides of the baffle 20”; therefore, since 20 can be pivoted about 20a, 20 is angled relative to 22) relative to the lower panel (22).
Further,  “The baffle 20 is pivoted at 20a and is movable by a handle 20b so as to vary the amount of air exiting from the cupboard via the front and rear sides of the baffle 20”, Col. 3, lines 52-57.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper panel shown by Haugen to be pivotable at its connection to the lower panel such that the upper panel is angled relative to the lower panel, as taught by Longworth, to allow the benefit of varying the amount of air exiting from the fume hood, which increases usability of the fume hood for different functions. 

Regarding Claim 2, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
The upper (the upper panel defining the right boundary of 24, as illustrated in Figure 2) and lower (the lower panel defining the right boundary of 24, as illustrated in Figure 2) 

Regarding Claim 8, the combination of Haugen (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9), Gilkison teaches (Figures 1, 2, 5, and 15), and Longworth (Figure 3) teaches:
The plurality of air-exit apertures (Gilkison: 54) in the lower panel (Haugen: the lower panel defining the right boundary of 24, as illustrated in Figure 2) comprises a first plurality of air-exit apertures (as illustrated in Gilkison Figure 2, the 8th row of 54 from the bottom is near the top of the lower panel) arranged in spaced apart relationship (as illustrated in Gilkison Figure 2, the 8th row of 54 from the bottom includes two apertures arranged spaced apart from one another along the row) adjacent an  upper edge (Haugen: the upper edge of the lower panel) of the lower panel (Haugen: the lower panel defining the right boundary of 24, as illustrated in Figure 2), and a second plurality of air-exit apertures (as illustrated in Gilkison Figure 2, the bottom row of 54 is adjacent the lower edge of 36) arranged in spaced apart relationship (as illustrated in Gilkison Figure 2, the bottom row of 54 includes two apertures arranged spaced apart from one another along the row) at a location between the lower panel upper edge (Haugen: the upper edge of the lower) and the lower panel lower edge (Haugen: the bottom edge of the lower panel).

Regarding Claim 9, the combination of Haugen (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9), Gilkison teaches (Figures 1, 2, 5, and 15), and Longworth (Figure 3) teaches:
The plurality of air-exit apertures (Gilkison: 54) in the upper panel (Haugen: the upper panel defining the right boundary of 24, as illustrated in Figure 2) are arranged in spaced apart relationship (as illustrated in Gilkison Figure 2, the top row of 54 includes two 

Regarding Claim 10, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
A vertically sliding sash (22) at the access opening (the opening in the front face 20, Col. 3, line 20) that is movable between raised (raised position of 22 illustrated in Figure 5) and lowered (lowered position of 22 illustrated in Figure 2) positions.

Regarding Claim 11, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
At least one horizontally sliding panel (48) at the access opening (the opening in the front face 20, Col. 3, line 20) that is configured to cover (as illustrated in Figure 1) and uncover (as illustrated in Figure 7) portions of the access opening (the opening in the front face 20, Col. 3, line 20).

Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (U.S. Patent No. 6,350,194), Gilkison et al. (U.S. Patent No. 6,461,233), and Longworth (U.S. Patent No. 4,280,400), as recited in Claim 1 above, further in view of van Calsteren et al. (U.S. Patent No. 3,944,405).
Regarding Claims 3, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
A gap (as illustrated in Figure 2, there is a gap between the bottom edge of the lower panel and 23) between the lower panel lower edge (the bottom edge of the lower panel defining the right boundary of 24, as illustrated in Figure 2) and the chamber floor (23).
However, Haugen lacks showing an elongated grating covering the gap.
In the same field of endeavor of fume hoods, van Calsteren teaches (Figure 1):
A fume hood (1) comprising:
an elongated grating (3) covering a gap (the gap in which 3 covers) between a lower panel lower edge (the bottom edge of 4) and a chamber floor (2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gap shown by Haugen to include an elongated grating, as taught by van Calsteren, to prevent lab equipment that may be used within the chamber from falling back within the exhaust duct.

Regarding Claim 6, van Calsteren teaches (Figure 1):
The elongated grating (3) comprises a plurality of air-exit apertures (as illustrated in Figure 1, 3 is an exhaust grid that comprises a plurality of air-exit apertures therein for the air to flow through) formed therein.

Regarding Claim 7, van Calsteren teaches (Figure 1):
The plurality of air-exit apertures (as illustrated in Figure 1, 3 is an exhaust grid that comprises a plurality of air-exit apertures therein for the air to flow through) are arranged in at least one row (as illustrated in Figure 1, the air-exit apertures formed within 3 are arranged in at least five rows). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (U.S. Patent No. 6,350,194), Gilkison et al. (U.S. Patent No. 6,461,233), and Longworth (U.S. Patent No. 4,280,400), as recited in Claim 1 above, further in view of Smith et al. (U.S. Pre-Grant Publication No. 2012/0052784).
Regarding Claim 4, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
The side edges (the left and right side edge of the lower panel) of the lower panel (the lower panel defining the right boundary of 24, as illustrated in Figure 2) and the respective chamber side walls (14). 
However, Haugen lacks explicitly showing the side edges of the lower panel are attached to the respective chamber side walls.
In the same field of endeavor of fume hoods, Smith teaches (Figures 2 and 3):
A fume hood (100) comprising:
a lower panel (320) having side edges (320c), wherein
the side edges (320c) of the lower panel (320) are attached (the primary panel 320 side edges 320c are attached to the respective chamber side walls 108, Paragraph 0060) to respective chamber side walls (108). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side edges of the lower panel shown by Haugen to attach to the respective chamber side walls, as taught by Smith, to better control the exhaust air patterns through the baffle assembly by only allowing exhaust air to be drawn through the air-exit apertures within the baffle assembly.

Regarding Claim 5, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
The side edges (the left and right side edge of the upper panel) of the upper panel (the upper panel defining the right boundary of 24, as illustrated in Figure 2) and the respective chamber side walls (14). 
However, Haugen lacks explicitly showing the side edges of the upper panel are attached to the respective chamber side walls.
In the same field of endeavor of fume hoods, Smith teaches (Figures 2 and 3):
A fume hood (100) comprising:
An upper panel (310) having side edges (310c), wherein
the side edges (310c) of the upper panel (310) are attached (the upper panel 310 side edges 310c are attached to the respective chamber side walls 108, Paragraph 0059) to respective chamber side walls (108). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side edges of the upper panel shown by Haugen to attach to the respective chamber side walls, as taught by Smith, to better control the exhaust air patterns through the baffle assembly by only allowing exhaust air to be drawn through the air-exit apertures within the baffle assembly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (U.S. Patent No. 6,350,194), Gilkison et al. (U.S. Patent No. 6,461,233), and Longworth (U.S. Patent No. 4,280,400), as recited in Claim 1 above, further in view of Duym (U.S. Patent No. 4,142,458).
Regarding Claim 12, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
At least one horizontally sliding panel (48) at the access opening (the opening in the front face 20, Col. 3, line 20) that is configured to cover (as illustrated in Figure 1) and uncover (as illustrated in Figure 7) portions of the access opening (the opening in the front face 20, Col. 3, line 20); and
a vertically sliding sash (22) at the access opening (the opening in the front face 20, Col. 3, line 20) that is movable between raised (raised position of 22 illustrated in Figure 5) and lowered (lowered position of 22 illustrated in Figure 2) positions.
However, Haugen lacks showing the vertically sliding sash is In front of the at least one horizontally sliding panel.
In the same endeavor of fume hoods, Duym teaches (Figure 1):
A fume hood (10) comprising:
at least one horizontally sliding panel (18) at an access opening (opening to 11, as illustrated in Figure 1); and
a vertically sliding sash (13) at the access opening (opening to 11, as illustrated in Figure 1); in front of (as illustrated in Figure 1, 13 is in front of 18) the at least one horizontally sliding panel (18). 
Further, “a reduction is achieved in the volume of air required to be pumped by the exhaust system, while still maintaining the requisite air velocity through the open window by placing behind the vertically sliding sash a horizontally sliding sash which closes a fraction of the open space.  Thus, only the remaining portion of the window space is open at any one time, so that the proper air velocity can be maintained with a volume of air flow which is reduced by the fraction closed”, Col. 1, lines 38-49.  Thus, energy is conserved (title: energy conserving fume hood). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one horizontally sliding panel and vertically sliding sash shown by Haugen such that the vertically sliding sash is located in front of the at least one horizontally sliding panel, as taught by Duym, to conserve energy by reducing the volume of air required to be pumped by the exhaust system, while still maintaining the requisite air velocity through the open window by placing behind the vertically sliding sash a horizontally sliding sash which closes a fraction of the open space.  Thus, only the remaining portion of the window space is open at any one time, so that the proper air velocity can be maintained with a volume of air flow which is reduced by the fraction closed.

Allowable Subject Matter
Claims 13, 14, 15, 16, 19, 20, 21, and 22 are allowed.
Regarding Claim 13, the closest prior art is Haugen (U.S. Patent No. 6,350,194).  However, one of ordinary skill in the art would have used impermissible hindsight to combine various components from Gilkison et al. (U.S. Patent No. 6,461,233), van Calsteren et al. (U.S. Patent No. 3,944,405), and Longworth (U.S. Patent No. 4,280,400) to arrive at the claimed invention.   Please see the rejections of Claim 13, 17, and 18 (in the Office Action mailed 03/17/2021) and the rejection of Claim 1 above for further details for what these individual references teach.  
Therefore, the prior art, either alone or in combination, does not teach “wherein the upper panel is angled relative to the lower panel, and wherein a plurality of air-exit apertures are formed within the upper panel, wherein a plurality of air-exit apertures in the upper panel are arranged in spaced apart relationship adjustment the upper panel upper edge”.
Claims 14, 15, 16, 19, and 20 are allowed for their dependency on Claim 13.
Regarding Claim 21, the allowable subject matter from the parent application (now U.S. Patent No. 10,493,505) is recited in the claim.
Therefore, the prior art, either alone or in combination, does not teach “the at least one horizontally sliding panel is supported at an upper portion thereof and is inwardly tiltable and removable by a person without the use of tools”. 
Claim 22 is allowed for its dependency on Claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/D. T./
Examiner, Art Unit 3762
09/28/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746